DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/2022 and  3/24/2022 are being considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  in line 10, the duplicated “computerized network packet” should be deleted .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al (US 20170164234 A1, hereinafter Kalapatapu) in view Zhang et al (US 20150195754A1, hereinafter Zhang).

Consider claim 1, Kalapatapu discloses computerized network apparatus for use within a first wireless network infrastructure, comprising:
a packet data network process having computerized logic, the computerized logic configured to selectively utilize, when processing packet data associated with a user device capable of wireless connection to both the first wireless network infrastructure and a second wireless network infrastructure (the PGW 110, 220 implementing the control hardware 900 may receive one or more data packets 40 from an external network 30, determine a quality of the macro-cell network 101 and the small-cell network 201, and route the one or more data packets 40 through at least one of the macro-cell network 101 or the small-cell network 201 to a user device 300 configured for dual connectivity with the both of the networks 101, 201, paragraph 80; a wireless communication environment 100 includes a user device 300 in communication with an external network 30 through a macro-cell network 101 and/or a small-cell network 201, paragraph 36):
a first packet data interface in communication with the first wireless network infrastructure (see Fig. 2A and Fig. 4A); or
a second packet data interface in communication with the second wireless network infrastructure (see Fig. 2A and Fig. 4A);
However, Kalapatapu does not expressly disclose wherein the selective utilization is based at least in part on a determination of which of the first wireless network infrastructure and the second wireless network infrastructure that the user device is then-currently associated with, the determination based on (i) a determination that the user device is in an idle mode and (ii) an activity level of the user device that is associated with dither between two or more wireless networks, cause the user device to switch from the idle mode to a connected mode, such that the user device can indicate to the packet data network process which of the first wireless network infrastructure or the second wireless network infrastructure with which the user device is then-currently associated.
In the same field of endeavor, Zhang discloses wherein the selective utilization is based at least in part on a determination of which of the first wireless network infrastructure and the second wireless network infrastructure that the user device is then-currently associated with, the determination based on (i) a determination that the user device is in an idle mode and (ii) an activity level of the user device that is associated with dither between two or more wireless networks, cause the user device to switch from the idle mode to a connected mode, such that the user device can indicate to the packet data network process which of the first wireless network infrastructure or the second wireless network infrastructure with which the user device is then-currently associated (Generally, in the process of FIG. 6, the idle handoff timer is started or reset in response to a detection that the given UE has undergone an idle handoff, so the idle handoff timer will already be running at 605 if the given UE is "ping-ponging" between access networks (e.g., the given UE is moving back and forth between access networks or base stations in a relatively short span of time), paragraph 48; While not shown explicitly in FIG. 6, if the given UE completes an idle handoff to yet another access network during 620 before the idle handoff timer is determined to expire at 625, the process will return to 600 and the idle handoff timer will be reset at 615. As will be appreciated, this can occur multiple times in a ping-ping scenario. Otherwise, if the given UE determines that the idle handoff timer has reached its given expiration period at 625, the given UE transmits a packet (e.g., a dummy packet) within its new access network to initiate network parameter negotiation, 630. After the network parameter negotiation is performed, the given UE can be paged and can receive data (e.g., session announce messages) without delays associated with network parameter establishment, as in FIG. 5., paragraph 49).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Kalapatapu to avoid delays associated with network parameter establishment.

Consider claim 4, and as applied to claim 1 above, Kalapatapu discloses wherein:
the first wireless network infrastructure comprises a small-cell network
operated by a first type of network operator; and
the second wireless network infrastructure comprises a macrocell cellular network operated by a second type of network operator, the second type different than the first (the macro-cell network 101 and the small-cell network 201 are managed by different carriers, paragraph 36; shared spectrum between the small-cell network 201 and the macro-cell network 101 that includes a different RAT than the macro-cell network 101, paragraph 52).

Consider claim 7, and as applied to claim 1 above, Kalapatapu discloses wherein:
the first wireless network infrastructure comprises a first 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) compliant Public Land Mobile Network (PLMN) (The small-cell network 201 may include an LTE RAN, paragraph 36); and
the second wireless network infrastructure comprises a second 3GPP Long Term Evolution (LTE) compliant Public Land Mobile Network (PLMN) (The macro-cell network 101 may include a Long-Term Evolution (LTE) radio access network, paragraph 36).


Claims  2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Zhang, and further in view of Brown et al (US 20170359759 A1, hereinafter Brown).

Consider clam 2, and as applied to claim 1 above, Kalapatapu discloses wherein:
the first packet data interface in communication with the first wireless network infrastructure comprises a data interface to a gateway function of the first wireless network infrastructure (S5 interface with SGW 220, Fig. 2A); and
the second packet data interface in communication with the second wireless network infrastructure comprises a data interface to a gateway function of the second wireless network infrastructure (S5 interface with SGW 120, Fig. 2A).
However, the combination of Kalapatapu and Zhang does not expressly disclose the first wireless network infrastructure comprises a home network of the user device; and
the second first wireless network infrastructure comprises a visited network of the user device.
In the same field of endeavor, Brown discloses wherein:
the first wireless network infrastructure comprises a home network of the user device (UEs 4 belong to subscribers of the BT network, Fig. 1 and paragraph 33; the small cell network is the BT small cell network in the United Kingdom, paragraph 30); and
the second first wireless network infrastructure comprises a visited network of the user device (In accordance with the commercial agreements, macrocells 9 of the macrocell network 5 will provide connectivity to both customer UEs 3 of the macrocell network 5 and also to customer UEs 4 of the small cell network 7), paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of Kalapatapu and Zhang to improve utilization of a small cell network.

Consider claim 3, and as applied to claim 2 above, Brown discloses wherein a coverage area of the home network of the user device is at least partly subsumed or contained within a coverage area of the visited network of the user device (the operator of the macrocell network 5 and the operator of the small cell network 7 allows the macrocells 9 of the macrocell network 5 to "fill in the gaps" of the network coverage of small cells 21 in the small cell network 7, paragraph 32).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of Kalapatapu and Zhang to improve utilization of a small cell network.

Consider claim 10, and as applied to claim 1 above, the combination of Kalapatapu and Zhang does not expressly disclose the first wireless network infrastructure comprises a wireless network infrastructure operated by a multiple systems operator (MSO), the user device comprising a user device associated with a subscriber of the MSO; and
the second wireless network infrastructure comprises a wireless network infrastructure operated by a mobile network operator (MNO).
In the same field of endeavor, Brown discloses wherein:
the first wireless network infrastructure comprises a wireless network infrastructure operated by a multiple systems operator (MSO), the user device comprising a user device associated with a subscriber of the MSO (the small cell network is the BT small cell network in the United Kingdom, paragraph 30; the small cell network 7 will only accept UEs of subscribers of the small cell network, see Fig. 1 and paragraph 33); and
the second wireless network infrastructure comprises a wireless network infrastructure operated by a mobile network operator (MNO) (macrocell mobile network is a network provided by Everything Everywhere (EE) in the United Kingdom, paragraph 29).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of Kalapatapu and Zhang to improve utilization of a small cell network.

Consider claim 11, and as applied to claim 10 above, Brown discloses wherein:
the first wireless network infrastructure comprises a small-cell network, and the second wireless network infrastructure comprises a macrocell network (the small cell network is the BT small cell network in the United Kingdom, paragraph 30; macrocell mobile network, paragraph 29) and
a coverage area of a radio area network (RAN) of the small-cell network infrastructure is at least partly subsumed or contained within a coverage area of a RAN of the macro-cell network infrastructure (the operator of the macrocell network 5 and the operator of the small cell network 7 allows the macrocells 9 of the macrocell network 5 to "fill in the gaps" of the network coverage of small cells 21 in the small cell network 7, paragraph 32).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of Kalapatapu and Zhang to improve utilization of a small cell network.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Zhang, and further in view of Nishigori et al (US 20140226606 A1, hereinafter Nishigori).

Consider claim 5, and as applied to claim 1 above, the combination of Kalapatapu and Zhang does not expressly disclose further comprising computerized logic configured to access a database apparatus of the first network infrastructure, the access via a data interface between the computerized network apparatus and the database apparatus, the access enabling the computerized network apparatus to perform an IP (Internet Protocol) address lookup function relative to the user device.
 In the same filed of endeavor, Nishigori discloses further comprising computerized logic configured to access a database apparatus of the first network infrastructure, the access via a data interface between the computerized network apparatus and the database apparatus, the access enabling the computerized network apparatus to perform an IP (Internet Protocol) address lookup function relative to the user device (the PGW 6 has a storage apparatus storing information (i.e., a correspondence table of the IP address of the UE 1 and subscriber identification information) in which the IP address is associated with the subscriber identification information such as an international mobile subscriber identity (IMSI), paragraph 26)
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishigori with the teachings of Kalapatapu and Zhang to dynamically select and issue IP address for a UE at the time of initial attach/bearer establishment of the UE and hold the association between the UE and the IP address.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Zhang, and further in view of Sharma et al (US 20200196199 A1, hereinafter Sharma).

Consider claim 6, and as applied to claim 1above, Kalapatapu discloses
the second wireless network infrastructure comprises a 3GPP Long Term Evolution (LTE) compliant Public Land Mobile Network (PLMN) (The macro-cell network 101 may include a Long-Term Evolution (LTE) radio access network, paragraph 36); Brown discloses that the small-cell network 201 includes a different RAT than the macro-cell network 101 (see paragraph 52).
However, the combination of Kalapatapu and Zhang does not expressly disclose that the first wireless network infrastructure comprises a 3rd Generation Partnership Project (3 GPP) Fifth Generation (5G) NR (New Radio) compliant Public Land Mobile Network (PLMN).
In the same field of endeavor, Sharma discloses the first wireless network infrastructure comprises a 3GPP 5G NR (New Radio) compliant Public Land Mobile Network (PLMN) (LTE serves macro cells and NR serves small cells, paragraph 3).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sharma with the teachings of Kalapatapu and Zhang to detect a 5G zone.

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Zhang, and further in view of Peroulas et al (US 20200342311 A1, hereinafter Peroulas).

Consider claim 8, and as applied to claim 7 above, Kalapatapu discloses wherein:
the first packet data interface in communication with the first wireless network infrastructure comprises an S5 data interface to a serving gateway (SGW) function of the first wireless network infrastructure (see Fig. 2A); and
wherein the computerized network apparatus comprises a Packet Data Network Gateway (PGW) function of the first network infrastructure (the small-cell network 201 employs a PDN gateway (PGW) 210 (FIG. 2A, paragraph 37).
However, the combination of Kalapatapu and Zhang does not expressly disclose wherein the second packet data interface in communication with the second wireless network infrastructure comprises an S8-based data interface to an SGW function of the second wireless network infrastructure.
	In the same field of endeavor, Peroulas discloses using an S5/S8 interface between an SGW and a PGW (paragraph 27) where the S5 interface is used in a non-roaming scenario to serve relocation based on UE device 102 mobility and to connect to a non-collocated gateway of a PDN while the S8 interface connects to public land mobile networks (PLMN);
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a S8 interface, as disclosed in Peroulas, to connect to the shared PGW of Kalapatapu as modified by Zhang, in order to facilitate roaming.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu in view of Zhang, and further in view of Nielsen et al (US 20200221464 A1, hereinafter Nielsen).

Consider claim 9, and as applied to claim 1 above, Kalapatapu discloses that both, the small cell network and the macrocell network may include LTE RAN (see paragraph 22). However, neither Kalapatapu nor Zhang expressly discloses a 3GPP 5G NR (New Radio) compliant Public Land Mobile Network (PLMN).
In the same field of endeavor, Nielsen discloses wherein: the first wireless network infrastructure comprises a 3GPP 5G NR (New Radio) compliant Public Land Mobile Network (PLMN); and the second wireless network infrastructure comprises a second 3GPP 5G NR (New Radio) compliant Public Land Mobile Network (PLMN) (see paragraph 44).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nielsen with the teachings of Kalapatapu and Zhang order to reduce interference with an adjacent channel.

Claims 20 and 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view Zhang.

Consider claims 20 and 26, Brown discloses a computerized method of servicing a wireless user device configured for 25wireless connection to both a first wireless network and a second wireless network, the computerized method comprising: 
determining which of the first wireless network and the second a second wireless network with which the wireless user device is then-currently associated (Subscriber UEs 4 of the small cell network 7 should more readily connect to the second cell network 7. Subscriber UEs 3 of the macrocell network 5 cannot connect to the small cell network 7, see paragraphs 45-50);
utilizing computerized logic to select, based at least on the determining, one of (i) a first 30packet data interface in communication with the first wireless network, or (ii) a second packet data interface in communication with the second wireless network (UEs 4 are biased to selecting small cell network 7, paragraph 56); and -5-Application No.16/842,352 Filed:April 7, 2020 
processing packet data associated with the wireless user device based at least on the selected one of the first packet data interface or the second packet data interface (UE 4a in communication with LTE small network 7, see Fig. 1).
	However, Brown does not expressly disclose wherein the determining the association is based at least on the wireless user device being in an idle mode and exhibiting dither between two or more wireless networks; and
the determining further comprises causing the wireless user device to switch from the idle mode to a connected mode, such that the wireless user device can indicate to a computerized network packet processing entity a preferred one of the first wireless network or the second wireless network with which to associate.
In the same field of endeavor, Zhang discloses wherein the determining the association is based at least on the wireless user device being in an idle mode and exhibiting dither between two or more wireless networks (Generally, in the process of FIG. 6, the idle handoff timer is started or reset in response to a detection that the given UE has undergone an idle handoff, so the idle handoff timer will already be running at 605 if the given UE is "ping-ponging" between access networks (e.g., the given UE is moving back and forth between access networks or base stations in a relatively short span of time), paragraph 48); and
the determining further comprises causing the wireless user device to switch from the idle mode to a connected mode, such that the wireless user device can indicate to a computerized network packet processing entity a preferred one of the first wireless network or the second wireless network with which to associate (While not shown explicitly in FIG. 6, if the given UE completes an idle handoff to yet another access network during 620 before the idle handoff timer is determined to expire at 625, the process will return to 600 and the idle handoff timer will be reset at 615. As will be appreciated, this can occur multiple times in a ping-ping scenario. Otherwise, if the given UE determines that the idle handoff timer has reached its given expiration period at 625, the given UE transmits a packet (e.g., a dummy packet) within its new access network to initiate network parameter negotiation, 630. After the network parameter negotiation is performed, the given UE can be paged and can receive data (e.g., session announce messages) without delays associated with network parameter establishment, as in FIG. 5, paragraph 49).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Brown to avoid delays associated with network parameter establishment.

Consider claim 25, and as applied to claim 20 above, Brown discloses
wherein the utilizing computerized logic to select, based at least on the
determining, one of (i) the first packet data interface in communication with the first
wireless network, or (ii) the second packet data interface in communication with the
second wireless network, comprises selecting, at a Packet Data Network Gateway
(PGW) function of the second wireless network, one of (i) an S8-based data interface to
a serving gateway (SGW) function of a first 3rd Generation Partnership Project (3GPP)
Long Term Evolution (LTE) compliant Public Land Mobile Network (PLMN), or (ii) an
S5-based data interface to an SGW function of a second 3GPP LTE compliant PLMN
(S5 interface 77 to the PGW 19, see Fig. 8 and paragraph 139).



Consider claim 28, and as applied to claim 26 above, Brown discloses wherein:
 the selection, based at least on the identification, of the one of (i) the first packet data interface in communication with the first wireless network, or (ii) the second packet data interface in communication with the second wireless network, for the transmission or receipt of packet data, comprises selection of the first packet data interface in communication with the first wireless network for receipt, from the wireless user device, of the packet data (the macrocell network 5 will provide connectivity to both customers UEs 3 of the macrocell network 5 and also to customer UEs 4 of small cell network 7, small cell network 7 will only accept UEs subscribers of small network 7, see paragraph 33).
Brown further discloses the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized network packet process to: receive data configured to indicate a network preference for transmission of the packet data to the wireless user device; and based at least on the network preference, select the second packet data interface in communication with the second wireless network for the transmission of the packet data to the wireless user device (UEs 4 should look to connect onto a small cell 21 of the small cell network 7 in preference to a macrocell 9 of the macrocell network 5; when connected to a macrocell 9 of the macrocell network 5, the UEs 4 should readily move to a small cell 21 of the small cell network 7; and when connected to a small cell 21 of the second network 7, the UEs 4 should try to remain with the currently connected small cell 21 of the small cell network 7 for as long as possible or switch to another small cell 21 of the small cell network 7 in preference to connecting to a macrocell 9 of the macrocell network 5, see paragraphs 45-50).


Claims 21, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhang, and further in view of Kim et al (US 20200068481 A1, hereinafter Kim).

Consider claim 21, and as applied to claim 20, the combination of Brown and Zhang does not expressly disclose receiving, at a computerized packet data process of the second wireless network, data representative of a first data session request initiated from the wireless user device operating within the first wireless network; based at least in part on the first data session request, causing assignment of a first network address to the wireless user device; causing provision of the assigned first network address to the wireless user device, the provided assigned first network address enabling the wireless user device to establish the first data session; receiving, at the computerized packet data process of the second wireless network, data representative of a second data session request initiated from the wireless user device operating within the second wireless network; and utilizing the first network address for responding to the second data session request.
In the same field of endeavor, Kim discloses receiving, at a computerized packet data process of the second wireless network, data representative of a first data session request initiated from the wireless user device operating within the first wireless network (the UE is connected to the NG system and establishes a PDU session in step S1100, step 1100; In step S1102, the UE initiates an Attach procedure towards the EPS; in step S1103, as part of the Attach procedure, the UE is authenticated, and a PGW address is retrieved from a common subscriber database ("HSS"); in step S1104, an S5 session between an SGW and a PGW part of a common PGW/SMF/IP anchor is established, Fig. 11 and paragraphs 122-126); 
based at least in part on the first data session request, causing assignment of a first network address to the wireless user device (PDN-GW (Packet Data Network-Gateway)/PGW: a network node of an EPS network, which performs UE IP address allocation, paragraph 49); 
causing provision of the assigned first network address to the wireless user device, the provided assigned first network address enabling the wireless user device to establish the first data session (PGW performs UE IP address allocation, paragraph 49); 
receiving, at the computerized packet data process of the second wireless network, data representative of a second data session request initiated from the wireless user device operating within the second wireless network; and utilizing the first network address for responding to the second data session request (In step S1102, the UE initiates an Attach procedure towards the EPS, Fig. 11 and paragraph 124; In step S1104, an S5 session between an SGW and a PGW part of a common PGW/SMF/IP anchor is established, and at this point, DL traffic is diverted towards EPS access, Fig.11 and paragraph 126; the EPC and the NG core may selectively share a common PGW/SMF/IP anchor in order to perform handover using an IP address preservation function, paragraph 117).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Brown and Zhang to maintain an ongoing communication of a user equipment when the user equipment moves between a Next generation system and an Evolved Packet System.

Consider claim 22, and as applied to claim 21 above, Kim discloses transacting data with the wireless user device while operating within the second wireless network via the second session; and terminating the first session thereafter (Fig. 11 shows that after handover from NG RAN to EPS, downlink data is transmitted to the UE over EPS).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Brown and Zhang to maintain an ongoing communication of a user equipment when the user equipment moves between a Next generation system and an Evolved Packet System.

Consider claim 27, and as applied to claim 26 above, Brown inherently discloses the computerized mobile device further comprises first and second subscriber identity modules (SIMs) associated with the first and second RANs, respectively (UEs of small cell network 7 operated by BT [British Telecomm]  are permitted to use macrocell network operated by Everything Everywhere, paragraphs 29-32).)
However, the combination of Brown and Zhang does not expressly disclose wherein: 
the first packet data interface in communication with the first wireless network comprises a first air interface apparatus configured for wireless communication with a first radio area network (RAN) via use of a first wireless access technology;  
the second packet data interface in communication with the second wireless network comprises a second air interface apparatus configured for wireless communication with a second radio area network (RAN) via use of a second wireless access technology; 
the wireless user device comprises first and second subscriber identity modules (SIMs) associated with the first and second RANs, respectively; and 
the computerized network packet processing entity comprises a packet data network gateway (PGW) of the first wireless network.
In the same field of endeavor, Kim discloses wherein: 
the first packet data interface in communication with the first wireless network comprises a first air interface apparatus configured for wireless communication with a first radio area network (RAN) via use of a first wireless access technology (NG RAN, Fig. 11); 
the second packet data interface in communication with the second wireless network comprises a second air interface apparatus configured for wireless communication with a second radio area network (RAN) via use of a second wireless access technology (E-UTRAN, Fig. 11);  and
the computerized network packet processing entity comprises a packet data network gateway (PGW) of the first wireless network (Common PGW, Fig. 11).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Brown and Zhang to maintain an ongoing communication of a user equipment when the user equipment moves between a Next generation system and an Evolved Packet System.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhang, further in view of Kim, and further in view of Park et al (US 20190356743 A1, hereinafter Park).

Consider claim 23, and as applied to claim 21 above, the combination of Brown, Zhang, and Kim does not expressly disclose transacting data with the wireless user device while operating within the second wireless network via the second session; and maintaining the first session thereafter for at least a period of time; wherein both the first and second sessions can be used to support a packet data application executing on the wireless user device.
In the same field of endeavor, Park discloses transacting data with the wireless user device while operating within the second wireless network via the second session; and maintaining the first session thereafter for at least a period of time; wherein both the first and second sessions can be used to support a packet data application executing on the wireless user device (during session switching from the first PDU session to the second PDU session in SSC mode 3 in panel 603, when packet data, the transmission of which is not completed, remains in the transmission data buffer of the first session after the enabling layer 520 allocates the second PDU session to the application, the enabling layer 520 may transmit the remaining data packet via the first PDU session, while maintaining the first PDU session during a predetermined time without terminating the first PDU session. When the data transmission is completed or when a specific time elapses, the enabling layer 520 may terminate the first PDU session. When the enabling layer 520 forwards the corresponding data to the second PDU session, the corresponding data may be transmitted via both the first PDU session and the second PDU session, see paragraph 113).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Brown, Zhang, and Kim to prevent data loss during session switching from a first PDU session to a second PDU session.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhang, further in view of Kim, and further in view of Nishigori.

Consider claim 24, and as applied to claim 21 above, the combination of  Brown, Zhang, and Kim does not expressly disclose wherein: the receiving, at the computerized packet data process of the second wireless network, of the data representative of the first data session request initiated from the wireless user device operating within the first wireless network comprises receiving the first data session at a packet data network gateway process of the second wireless network, the packet data network gateway process in data communication with a database comprising data correlating one or more wireless user device identifiers with one or more IP addresses, and access point identifier data; and the causing assignment of the first network address to the wireless user device comprises causing assignment of an Internet Protocol (IP) address accessed via the database based at least in part on an identifier of the wireless user device.
In the same field of endeavor, Nishigori discloses wherein: the receiving, at the computerized packet data process of the second wireless network, of the data representative of the first data session request initiated from the wireless user device operating within the first wireless network comprises receiving the first data session at a packet data network gateway process of the second wireless network, the packet data network gateway process in data communication with a database comprising data correlating one or more wireless user device identifiers with one or more IP addresses, and access point identifier data; and the causing assignment of the first network address to the wireless user device comprises causing assignment of an Internet Protocol (IP) address accessed via the database based at least in part on an identifier of the wireless user device (The PGW 6 is a node serving as an anchor point which provides mobility of the UE 1 for the PDN 7, issues an IP address for the UE 1… the PGW 6 has a storage apparatus storing information (i.e., a correspondence table of the IP address of the UE 1 and subscriber identification information) in which the IP address is associated with the subscriber identification information such as an international mobile subscriber identity ( IMSI) …or a mobile station international subscriber directory number (MSISDN) of the UE 1 to which the IP address is allocated, paragraph 26).
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishigori with the teachings of Brown, Zhang, and Kim to dynamically select and issue IP address for a UE at the time of initial attach/bearer establishment of the UE and hold the association between the UE and the IP address.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhang, and further in view of Cham et al (US 9204269 A1, hereinafter Cham).

Consider claim 30 and as applied to claim 20 above, the combination of Brown and Zhang does not expressly disclose wherein the processing of the packet data comprises: 
transmitting at least one downlink packet of the packet data on the first packet data interface; and 
executing second computerized logic configured to:
 (i) based on receipt of a response from the wireless user device on the first packet data interface, transmit one or more remaining downlink packets of the packet data on the first packet data interface; and 
(ii) based on non-receipt of the response from the wireless user device on the first packet data interface within a prescribed period of time from the transmitting of the at least one downlink packet, transmit the at least one downlink packet or at least one other downlink packet of the packet on the second packet data interface.
	In the same field of endeavor, Cham discloses wherein the processing of the packet data comprises: 
transmitting at least one downlink packet of the packet data on the first packet data interface (attempt to deliver SMS message using first network, see step 412 in Fig. 4); and 
executing second computerized logic configured to:
 	(i) based on receipt of a response from the wireless user device on the first packet data interface, transmit one or more remaining downlink packets of the packet data on the first packet data interface (If successful deliver SMS message, see step 414 in Fig. 4); and 
(ii) based on non-receipt of the response from the wireless user device on the first packet data interface within a prescribed period of time from the transmitting of the at least one downlink packet, transmit the at least one downlink packet or at least one other downlink packet of the packet on the second packet data interface (If not successful and time out occurs, attempt deliver SMS message using second networks, see step 420 in Fig.4).
	Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cham with the teachings of Brown and Zhang to transmit messages using a second network when a first network in unavailable.

Response to Arguments
Applicant’s arguments wit have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642